Citation Nr: 1620613	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-20 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of an overpayment of nonservice-connected pension benefits in the amount of $20,685.00.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from August 1970 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in February 2016.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Of note, at the Board hearing, the Veteran raised the issue of whether a claim for service connection for hepatitis C was perfected for appeal.  The undersigned Veterans Law Judge agreed to hear testimony on the issue pending a determination of whether the Board has jurisdiction over such an appeal.  Upon further review of the matter, the Board finds that the Veteran had initiated an appeal as to a January 2011 rating decision that denied service connection for hepatitis C but failed to timely perfect the appeal.  The Statement of the Case was issued on August 8, 2012, and his VA Form 9 was received on October 17, 2012, more than 60 days after the Statement of the Case was issued (as well as more than one year after the issuance of the rating decision).  VA notified the Veteran by letter dated October 19, 2012, that his VA Form 9 was untimely and was not being accepted as a substantive appeal.  He was advised that he had the right to appeal this determination, but he did not appeal.  Consequently, the Board finds that it does not have jurisdiction over the appeal for service connection for hepatitis C.


FINDINGS OF FACT

1. A June 2010 letter from the VA informed the Veteran that it had received information that he was receiving Social Security Administration benefit income, and proposed to terminate payment of VA benefits effective December 1, 2008.  This letter also requested additional information and evidence from the Veteran, to which he responded in August 2010.
 
 2. An August 25, 2010 letter sent to the Veteran notified him that his pension benefits were terminated, that he had received an overpayment, and that a forthcoming letter would notify him of the amount of the overpayment debt and how he could repay it. 
 
 3. In an October 7, 2010 letter sent to the Veteran at his last known address of record, the VA advised him that, due to the change in his benefits, he was overpaid $20,685.00, how he can pay the debt, and that he had the right to dispute the debt and request waiver.  Enclosed with this letter was an attachment that notified him of his rights and obligations. 
 
4.  VA did not receive a request for waiver of the $20,685.00 overpayment from the Veteran within 180 days of the October 7, 2010 demand letter. 
 

CONCLUSION OF LAW

The Veteran did not file a timely request for waiver of the overpayment of VA pension benefits in the amount of $20,685.00.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.963 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

This appeal involves a request for waiver of overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the duty to notify provisions of the Veterans' Claims Assistance Act do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency.  The Veteran has not identified any outstanding records or additional evidence necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice by the Board proceeding with an appellate decision.

II.  Analysis

The crux of this appeal is whether the Veteran filed a timely request for a waiver of the overpayment of $20,685.00.  For the reasons explained below, the Board finds that a timely request for a waiver was not filed.

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  38 C.F.R. § 1.963(b)(2).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson of the Committee on Waivers and Compromises shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  Id. 

In a June 2010 letter, the VA advised the Veteran that it had received information from the Social Security Administration showing that he became entitled to Social Security benefits of $1,366.00 in December of 2007, although he did not receive his first check until November of 2008.  He was further advised that his annual Social Security income effective December 1, 2008 was $16,392.00, which exceeded the maximum annual income limit of $11,181.00 for a veteran with no dependent, which meant that he was no longer eligible to receive VA pension.  Therefore, the Veteran was advised that VA was proposing to stop his benefit payments effective December 1, 2008.  VA also advised him that this adjustment will result in an overpayment of benefits which had been paid to him and that, if implemented, he would be notified of the exact amount of the overpayment and given information about repayment.  

In addition, in this letter, VA asked the Veteran to provide additional information and evidence to include the amount of any retroactive payment he received, copies of all Social Security benefit letters, information concerning garnishments and withholdings, and evidence of unreimbursed medical expenses along with VA Form 21-8416, Medical Expense Report, that may be used to reduce the overpayment.  

In August 2010, the Veteran responded by submitted a VA Form 21-4138, Statement in Support of Claim, on which he stated, "In reference to your letter dated 6/11/10.  Please find attached everything that I have been able to pay some on I owe bills that I cannot pay.  My income is $1400 SS disability.  Please take the action that is required to reduce any overpayment.  If I can be of further assistance please contact me."  With this statement, the Veteran submitted a completed VA Form 21-8416, Medical Expense Report; a letter from the Social Security Administration dated July 29, 2010 setting forth his monthly Social Security benefits and deductions; and various receipts.  

Thereafter, VA notified the Veteran by letter dated August 25, 2010, that it was taking final action to stop his VA pension benefits effective December 1, 2008.  The Veteran was advised that this change had caused an overpayment of his VA pension benefits, which will need to be recouped by VA.  He was further advised that, if he did not agree with this decision, he should write and tell VA why and that he had one year from the date of this letter to appeal this decision.  VA Form 4107, Notice of Procedural and Appellate Rights, was attached to this letter and explained his right to appeal.  The Veteran did not submit any disagreement with this decision.

By letter dated October 7, 2010, the VA Debt Management Center informed the Veteran that that he was overpaid $20,685.00, which will need to be repaid and the means in which such payment could be made.  The letter also informed the Veteran that he had the right to dispute the debt and the right to request a waiver.  The letter stated in bold print, "Information regarding these options is on the enclosed document entitled, Notice of Rights and Obligations.  Read it carefully."  [As an incidental matter, the Board notes that although a copy of the enclosed document was not included in the Veteran's claims file, the form letter noted that enclosures were included with the letter.  Therefore, the Board presumes that the Notice of Rights and Obligations document was sent to the Veteran at his address of record in October 2010, along with the notice of indebtedness.  Significantly, the Veteran has not asserted that the Notice of Rights and Obligations document was not enclosed with the October 2010 letter, and no clear evidence has been presented to rebut the presumption of regularity.  See generally Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the Agency of Original Jurisdiction).]    

On July 10, 2013, a Decision on Waiver of Indebtedness was issued denying a waiver of the overpayment on the basis that the application for waiver was not received within 180 days of the date of the notification.  According to the decision, the request for waiver was received on July 3, 2013.  The Board notes that the claims file does not actually contain any document with such a receipt date or one that purports to request a waiver of the overpayment on or around that date.  Nevertheless, the presumption of regularity would apply in establishing the date of the waiver request despite the lack of any actual document only as such would trigger the action by the Committee on Waivers and Compromises.  Furthermore, the Board notes that neither the Veteran nor his representative has argued that such request was not made.  Rather, the Veteran contends that the Board should consider the August 2010 letter as a timely request for waiver of the overpayment.  See April 2016 Board hearing transcript.  The Board does not agree.

Initially the Board notes that the Veteran does not contend that he did not received the October 2010 demand letter.  Consequently, there is no argument made, nor any reason to find, that there was a delay in the receipt of notice of indebtedness such that the start date of the 180-day period to request a waiver should be adjusted.  Rather, the question before the Board is simply whether the Veteran submitted a statement at or around the time the overpayment was created that could constitute a request for a waiver of the overpayment.  Furthermore, the Veteran has not argued, nor does the evidence demonstrate, that there were any circumstances beyond his control that caused him to be unable to file a timely waiver.  

The Veteran's August 2010 statement with attachments was clearly submitted in response to the June 2010 VA letter, especially with regard to its request for information and evidence.  Therefore, the Veteran's request that they "take the action that is required to reduce any overpayment" is directly in response to the June 2010 letter's statement that the information and evidence submitted could possibly reduce the overpayment.  It does not express intent to request a waiver of the indebtedness.

Furthermore, the August 2010 statement was submitted prior to the October 2010 demand letter being sent advising the Veteran of the amount of the overpayment and, more importantly, the right to request a waiver of the indebtedness.  The October 2010 demand letter triggered the 180-day period to file the request for a waiver as it notified him of the amount of the debt and of his right to request a waiver.  See Narron v. West, 13 Vet. App. 223, 228 (1999) (the Court concluded that the notice letter is the event that triggers the section 5302(a) 180-day period in which [the appellant] could file a request for a waiver assuming that the letter contains the requisite information concerning his right to do so).  Hence, it is from the date of the October 2010 letter forward that the request for a waiver must be filed.  Neither the Veteran nor his representative has cited any legal precedent for the proposition that a document filed prior to the issuance of the notice of the overpayment and right to request a waiver can be taken as a request for a waiver of an overpayment, and the Board is not aware of any.  Consequently, the Board finds that the Veteran's August 2010 statement does not constitute a request for waiver of the overpayment.


The Board notes, however, that the claims file does contain correspondence from the Veteran that was received within 180 days from the October 2010 demand letter.  In November 2010, the RO received congressional correspondence that included the following statement from the Veteran:  "They took away my military disability cause they say it wasn't service related.  I got Hep C which could have been caused by dirty guns they gave shots with back then.  I need the money to live on."  The RO interpreted this statement as a claim for service connection for hepatitis C, and sent the Veteran a notice letter in December 2010 that they were processing his claim.  

In January 2011, the RO issued a rating decision denying service connection for hepatitis C.  In February 2011, the Veteran submitted correspondence in which he set forth the history of his circumstances, to include finding out he has hepatitis C and a herniated disc pinching his sciatic nerve; that he went on disability and lost his home, land and car; that he got Social Security disability but it was not enough to live on; and that after he pays his bills, he has two dollars left.  The RO interpreted this statement as a Notice of Disagreement as to the January 2011 rating decision as, although not specifically indicating disagreement, the Veteran did mention his hepatitis C and an article he took out of the newspaper about the Navy spreading hepatitis C from not cleaning their inoculation instruments.

In addition, in April 2011, the Veteran submitted a Decision Review Officer election form on which he made a statement regarding submission of records through a man named J. T.  Along with this form, the Veteran submitted a VA 21-4138, along with a copy of the VA Form 4107, Your Rights to Appeal Our Decision, which was attached to the cover letter sent to him with the February 2011 rating decision.  On the VA 21-4138, the Veteran set forth several medical problems he had, including his hepatitis C and that VA made him quit work and put in for disability.  He stated that "[t]hey sent the money and did it all now I'm paying for it cause I went to [J. T.] to see about a VA loan."

The Board acknowledges that pleadings from a pro se claimant are to be read sympathetically in cases involving waivers of overpayments.  See Edwards v. Peake, 22 Vet. App. 57, 60-61 (2008).  At the time the overpayment was created and during the 180-day period to request a waiver, however, the Veteran was represented, and had been since 2007, by the Tennessee Department of Veterans' Affairs.  Nevertheless, the Board will liberally read his correspondence to consider whether any of them can be construed as a request for a waiver of the overpayment.  

Unfortunately, the Board finds that they cannot.  In the Edwards case, the Court of Appeals for Veterans Claims (Court) held that the Board erred when it provided no analysis regarding the timing of the appellant's submissions, which was just prior to the expiration of the 180-day appeal period) and the content of the submissions, which included possible indicia of a request for a waiver such as the appellant's belief that the overpayment was miscalculated and an expression of hardship caused by living on a fixed income.  

The present case is unlike the facts in the Edwards case.  After considering the content of these submissions, the Board finds that, unlike those in the Edwards case, these do not include sufficient indicia of a request for a waiver to constitute a request for a waiver of the overpayment.  Such indicia may include fault in the creation of the debt, undue hardship, and changing position to one's detriment.  See 38 C.F.R. § 1.965.

The Board acknowledges that the correspondence received during the 180-day period after the October 2010 demand letter may contain statements suggesting the Veteran was under financial hardship in that he did not have enough money to pay his bills and he had moved in with his parents after having lost his home, land and car (although the timing of when this occurred is unclear).  In addition, in the February 2011 correspondence, the Veteran also stated his belief that he had not done anything wrong and had done what he was told.  However, unlike the correspondence the appellant submitted in the Edwards case, the problem with the correspondence in the present case is that the Veteran never made these statements in the context of discussing the overpayment or the discontinuation of his pension benefits.  

Rather, in the November 2010 correspondence, the Veteran used service connection terms, such as "disability" and "service related," rather than terms related to nonservice-connected pensions or overpayments.  In the February 2011 correspondence, the Veteran related all of these bad things that happened to him and blamed VA for destroying his life, but never mentioned the discontinuance of his pension or the overpayment as one of them.  In addition, he mentioned his hepatitis C and a newspaper article he cut out about the Navy spreading hepatitis C, and then he ended by specifically stating "this is my appeal," which leads one to the only conclusion that this correspondence refers to the denial of his claim for service connection for hepatitis C.  Finally, the April 2011 correspondence was clearly submitted in relation to the Veteran's appeal of the January 2011 rating decision and, without a specific reference to the overpayment or the discontinuance of pension benefits, there is no other way to interpret the statements therein as other than being related to that appeal.  Consequently, the Board finds that the content of the Veteran's correspondence received is not sufficient to construe that the Veteran was requesting a waiver of the overpayment.

As to the timing of this correspondence, the Board notes that the November 2010 correspondence is dated October 25th, which was only a few weeks after the demand letter was sent.  This could be an indication that this correspondence was related to the overpayment.  However, as just discussed, the content of the correspondence does not lead to such a construction.  

As for the February 2011 correspondence, it was received one month after the January 2011 rating decision.  Given the date of its submission, its content in discussing the Veteran's hepatitis C and it ending in "this is my appeal," the Board finds that the timing of this correspondence is not an indication that it relates to the overpayment but rather that it relates the January 2011 rating decision as found by the RO.  Likewise, the April 2011 correspondence is clearly related to the appeal of the February 2011 rating decision rather than the overpayment as it was received in response to a VA letter requesting the Veteran elect an appeal process and he completed the DRO Process election form.  Furthermore, the Veteran submitted a copy of the appeals rights form, VA Form 4107, with it, which was sent to him along with the rating decision.  

In conclusion, after considering the content and timing of the Veteran's correspondence received within 180 days of the October 7, 2010, demand letter, the Board finds that none of the correspondence received can be construed as a timely request for a waiver of the overpayment in the amount of $20,685.00.  Rather, the record demonstrates that the request for a waiver was not received until July 3, 2013.  Furthermore, the Veteran has not contended, nor does the evidence demonstrate, that there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing or that the Veteran was prevented from filing a timely request for waiver by circumstances beyond his control. Consequently, the Board finds that a request for waiver of the overpayment was not received within the 180-day time limit.  Thus, it is determined that the Veteran's request for a waiver of the $20,685.00 overpayment was not timely, and his claim must be denied.  


ORDER

Entitlement to waiver of an overpayment of nonservice-connected pension benefits in the amount of $20,685.00 is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


